 

Exhibit 10.8

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (“Agreement”) is entered into as
of June 13, 2016 by and among (a) INSPIRE M.D LTD, a a company organized under
the laws of the State of Israel whose address is 4 Menorat Hamaor St., Tel Aviv,
Israel 67448 (“Grantor”), (b) the several banks and other financial institutions
or entities from time to time parties to the Loan Agreement (defined below;
collectively, the “Lender”), and (c) HERCULES CAPITAL, INC., a Maryland
corporation in its capacity as administrative agent for itself and the Lender
(in such capacity, the “Agent”).

 

RECITALS

 

A.           Lender has agreed to make certain advances of money and to extend
certain financial accommodations to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Loan and Security Agreement by and among Agent,
Lender, INSPIREMD, INC., a Delaware corporation, and Grantor dated as of even
date hereof (as the same may be amended, modified or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein are used as defined in
the Loan Agreement). Lender is willing to make the Loans to Grantor, but only
upon the condition, among others, that Grantor shall grant to Agent a security
interest in its Copyrights, Trademarks, Patents, and Mask Works (as each term is
described below) to secure the obligations of Grantor to Agent and Lender.

 

B.           Pursuant to the terms of the Loan Agreement, Grantor has granted to
Agent a security interest in all of Grantor's right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations to Agent and Lender,
Grantor hereby represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

1.           Grant of Security Interest. To secure its obligations to Agent and
Lender, Grantor grants and pledges to Agent a security interest in all of
Grantor’s right, title and interest in, to and under its intellectual property
(all of which shall collectively be called the “Intellectual Property
Collateral”), including, without limitation, the following:

 

(a)          Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

 

 

 

 

(b)          Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

 

(c)          Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;

 

(d)          All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

 

(e)          Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

 

(f)          All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

 

(g)          Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(h)          All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

 

(i)          All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

 

(j)          All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

2.           Recordation. Grantor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials to record and register this Agreement upon request by
Agent.

 

3.           Loan Documents. This Agreement has been entered into pursuant to
and in conjunction with the Loan Agreement, which is hereby incorporated by
reference. The provisions of the Loan Agreement shall supersede and control over
any conflicting or inconsistent provision herein. The rights and remedies of
Agent with respect to the Intellectual Property Collateral are as provided by
the Loan Agreement and related documents, and nothing in this Agreement shall be
deemed to limit such rights and remedies.

 

 

 

 

4.           Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or in electronic (i.e., "pdf" or
"tif" format) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

5.           Successors and Assigns. This Agreement will be binding on and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

6.           Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
laws of the United States and the State of California, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
California or any other jurisdiction).

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

  GRANTOR:       INSPIRE M.D LTD       By: /s/ Craig Shore         Name: Craig
Shore         Title: CFO       AGENT:       HERCULES CAPITAL, INC.       By: /s/
Ben Bang         Name: Ben Bang         Title: Associate General Counsel      
LENDER:       HERCULES CAPITAL, INC.       By: /s/ Ben Bang         Name: Ben
Bang         Title: Associate General Counsel

 

 

 

 

EXHIBIT A

 

Copyrights

 

Description   Registration/
Application
Number   Registration/
Application
Date           None   N/A   N/A

 

 

 

 

EXHIBIT B

 

Patents

 

Description   Registration/
Application
Number (Country)   Registration/
Application
Date           Optimized Stent Jacket   198,665 (IL)   Nov. 21, 2007; issued May
28, 2014           Optimized Stent Jacket   ZL200780043259.2 (CN)   Nov. 21,
2007; issued Jan. 2, 2013           Optimized Drug-Eluting Stent Assembly  
9,132,003 (US); 14/314,777   June 24, 2014; issued Jan. 2, 2013          
Optimized Stent Jacket   ZL201210454357.8 (CN)   Nov. 13, 2013; issued Dec. 9,
2015           Bifurcated Stent Assemblies   198,188 (IL)   Oct. 18, 2007;
issued May 1, 2014           In Vivo Filter Assembly   8,043,323 (US);
11/582,354   Oct. 18, 2006; issued Oct. 25, 2011           Bifurcated Stent
Assemblies   8,961,586 (US); 11/797,168   May 1, 2007; issued Feb. 24, 2015    
      In Vivo Filter Assembly   9,132,261 (US); 13/237,977   Sept. 21, 2011;
issued Sept. 15, 2015           Bifurcated Stent Assemblies   ZL200780046676.2
(CN)   Issued Sept. 26, 2012           Stent Apparatuses For Treatment Via Body
Lumens And Methods Of Use   2,609,687 (CA)   May 24, 2006; issued April 22, 2014
          Stent Apparatuses For Treatment Via Body Lumens And Methods Of Use  
2,843,097 (CA)   Feb. 20, 2014; issued Oct. 27, 2015

 

 

 

 

Stent Apparatuses For Treatment Via Body Lumens And Methods Of Use   2007/10751
(ZA)   Issued Oct. 27, 2010           Filter Assemblies   198189 (IL)   Oct. 18,
2007; issued Mar. 27, 2014           Filter Assemblies   2,666,712 (CA)   Oct.
18, 2007; issued Mar. 31, 2015           Filter Assemblies   ZL200780046659.9
(CN)   Oct. 18, 2007; issued Mar. 31, 2015           Filter Assemblies  
201210119132.7 (CN)   Oct. 18, 2007           Knitted Stent Jackets   198190
(IL)   Oct. 18, 2007; issued Feb. 1, 2014           Knitted Stent Jackets  
ZL200780046697.4 (CN)   Issued Oct. 10, 2012; expires Oct. 17, 2027          
Knitted Stent Jackets   2,666,728 (CA)   Oct. 18, 2007; issued June 23, 2015    
      Knitted Stent Jackets   ZL201210320950.3 (CN)   Oct. 18, 2007; issued Dec.
2, 2015           Stent with Sheath and Metal Wire   14/315,001 (US);
2014/0309723   June 25, 2014           Stent with Sheath and Metal Wire and
Methods   14/705,871 (US); 2015/0230953   May 6, 2015           Optimized Stent
Jacket   12/791,008 (US); 2010/0241214   June 1, 2010           Intravascular
Aneurysm Treatment Device And Methods   14/935,339 (US); 2016/0058589   Nov. 6,
2015           Optimized Stent Jacket   07827415.6 (EP); EP2088962 A4   Nov. 21,
2007           Optimized Stent Jacket   230922 (IL)   Feb. 11, 2014          
Optimized Stent Jacket   2,670,724 (CA)   Nov. 21, 2007

 

2

 

 

Optimized Stent Jacket   4008/DELNP/2009 (IN)   Nov. 21, 2007          
Optimized Drug-Eluting Stent Assembly   14/851,882 (US); 2015/0374519   Sept.
11, 2015           Bifurcated Stent Assemblies   3113/DELNP/2009 (IN)   Oct. 18,
2007           Stent Apparatuses For Treatment Via Body Lumens And Methods Of
Use   EP 06745069.2 (EP); EP1885281 A2   May 24, 2006           Stent
Apparatuses For Treatment Via Body Lumens And Methods Of Use   11/920,972 (US);
2009/0138070   Nov. 23, 2007           Stent Apparatuses For Treatment Via Body
Lumens And Methods Of Use   187516 (IL)   Nov. 20, 2007           Carotid Stent
Assembly and Methods for Treatment Via Body Lumens   14/500,759 (US);
2015/0032197   Sept. 29, 2014           Filter Assemblies   EP 2007 827228.3
(EP)   Oct. 18, 2007           Filter Assemblies   12/445,972 (US); 2010/0204772
  Apr. 17, 2009           Filter Assemblies   2,881,557 (CA)   Feb. 6, 2015    
      Filter Assemblies   3114/DELNP/2009 (IN)   Oct. 18, 2007           Knitted
Stent Jackets   EP 07827229.1 (EP); EP 2076212 A2   Oct. 18, 2005          
Knitted Stent Jackets   12/445,980 (US); 2010/0324651   Apr. 17, 2009          
Knitted Stent Jackets   3171/DELNP/2009 (IN)   Oct. 18, 2007           Knitted
Stent Jackets   2,887,189 (CA)   Apr. 2, 2015           Stent Thermoforming
Apparatus and Methods   14/505,310 (US); 2016/0096308   Oct. 2, 2014          
Stent Thermoforming Apparatus and Methods   PCT/IB2015/057367   Sept. 24, 2015  
        Stent-Mesh Assembly And Methods   14/592,714 (US); 2015/0119971   Jan.
8, 2015           Stent with Sheath and Metal Wire Retainer   13/994,739 (US);
2013/0274858   Dec. 18, 2011           Deformable Tip For Stent Delivery And
Methods Of Use   62/290,031 (US)   Feb. 2, 2016

 

3

 

 

EXHIBIT C

 

Trademarks

 

Description   Registration/
Application
Number (Country)   Registration/
Application
Date           CARENET   013399977 (EU)   Mar. 17, 2015           CGUARD  
013370978 (EU)   Mar. 26, 2015           INSPIREMD     008642118 (EU)   Apr. 26,
2010           MGUARD     008642175 (EU)   Apr. 26, 2010           MGUARD PRIME
  013366141 (EU)   Mar. 12, 2015           MICRONET (Class 10) (Supplemental
Registration)   4,721,716 (US); 85/659,900   Apr. 14, 2015           MNP
MicroNet Protection Logo   011737699 (EU)   Sept. 9, 2013           CARENET  
86/261,697 (US)   Apr. 24, 2014           CGuard   86/364,984 (US)   Aug. 13,
2014           MGUARD PRIME   86/417,711 (US)   Oct. 8, 2014           InspireMD
  86/702,932 (US)   July 23, 2015           SmartFit   86/702,941 (US)   July
23, 2015           PVGuard     86/702,984 (US)   July 23, 2015          
NGuard     86/702,957 (US)   July 23, 2015           AGuard   86/702,971 (US)  
July 23, 2015

 

4

 

 

EXHIBIT D

 

Mask Works

 

Description   Registration/
Application
Number   Registration/
Application
Date           None   N/A   N/A

 

 

 